Citation Nr: 0527399	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
cancer, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
Meckel's diverticula, claimed as colon cancer, to include as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1965 
to December 1968, to include service in Vietnam.

This case was remanded by the Board of Veterans Appeals (the 
Board) in April 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Atlanta, Georgia (RO) for additional 
development.  The case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for skin cancer and colon cancer, to include as 
due to herbicide exposure, were denied by unappealed rating 
decisions dated in August 1993 and July 1997. 

2.  The additional evidence submitted to reopen the veteran's 
claims of entitlement to service connection for skin cancer 
and for disability claimed as colon cancer, to include as due 
to herbicide exposure, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for skin cancer, to include as due to 
herbicide exposure, is not new and material; and, therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2004).     
2.  Evidence submitted to reopen the claim of entitlement to 
service connection for disability claimed as colon cancer, to 
include as due to herbicide exposure, is not new and 
material; and, therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1103 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issues on appeal, which involve the 
matter of the submission of new and material evidence, 
although VA's duty to assist appears to be circumscribed, 
the notice provisions of the VCAA are applicable.  The 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that 38 U.S.C.A. § 5103(a), as amended 
by the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

In July 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish new and material claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No new private 
medical evidence has been received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, including at his December 2002 personal hearing.  
Consequently, the Board finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issues on appeal involve the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claims is not triggered unless and 
until either claim is reopened.  See 38 U.S.C.A. § 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 
VA must follow a two-step process in evaluating previously 
denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis, either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented, will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his claims to 
reopen prior to August 29, 2001, the earlier version of 
the law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2004).  The following diseases are deemed associated 
with herbicide exposure, under VA law: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309 (2004).

Factual Background

The issues of entitlement to service connection for cancer of 
the skin and colon were initially denied by the a rating 
decision dated in August 1993 on the basis that the 
disabilities were not shown in service or within a year after 
service discharge.  The veteran was notified of the denials 
later in August 1993, and he did not timely appeal.  These 
issues were denied in a rating decision dated in July 1997 
because there was no evidence of skin or colon cancer in 
service or soon after discharge, and because the disabilities 
were not presumptive disorders based on exposure to 
herbicides and there was no medical evidence linking the 
disabilities to herbicide exposure.  The veteran was notified 
of the denials later in July 1997, and he did not timely 
appeal.

Previously considered evidence

The evidence of record at the time of the July 1997 rating 
decision consisted of the veteran's service medical 
records, private medical records dated from January to 
April 1993, a VA examination report dated in July 1993, 
and statements from the veteran.  

There were no pertinent complaints on the veteran's induction 
medical history report in August 1965, and there were no 
pertinent adverse findings on induction medical evaluation in 
August 1965.  The veteran indicated that his skin and stomach 
were normal, and that he did not have any cancers, on his 
September 1968 separation medical history report; his skin 
and gastrointestinal system were normal on medical 
examination in September 1968.  He had a small abscess on his 
left arm in October 1968; and he had a rash on his chest in 
November 1968, which was diagnosed as tinea versicolor.  

Private treatment records dated from January to April 1993 
reveal findings of diverticulitis, a benign blue nevis, and 
Bowen's disease.

On VA general medical evaluation in July 1993, the veteran 
reported that he had undergone a laparotomy for colon cancer 
in 1974 and had basal cell carcinoma removed from his right 
forearm, nose, and forehead in late 1992 or early 1993.  The 
assessments were exogenous obesity; history of bowel 
resection due to carcinoma of the colon in 1974; history of 
diverticulosis with episodes of diverticulitis, occasionally 
symptomatic; and basal cell carcinoma of the right forearm, 
nose and forehead, resected as recently as the end of 1992 
and early 1993.

Evidence received since July 1997

Evidence received since July 1997 consists of VA medical 
records dated from August 1998 to February 2001, a March 
2001 Mt. Carmel Hospital statement that no records are on 
file, a transcript of a December 2002 travel board 
hearing, and statements by and on behalf of the veteran 
that he has skin and colon cancer due to his military 
service, including service exposure to herbicides.  

The VA medical records reveal abdominal lipomas in August 
1998.  It was noted in July 1999 that the veteran's 
history included resection of Meckel's diverticula and an 
appendectomy.  The assessments in November 1999 were 
hyperlipidemia and gastroesophageal reflux disease.

The veteran testified at his December 2002 hearing that he 
had colon cancer in 1973 (hearing transcript page 6); that 
a brother who served in Vietnam also has skin cancer 
(transcript page 8); and that he has several children with 
medical problems related to Agent Orange, including a 
daughter with Hodgkin's lymphoma (transcript page 10-12).  
The veteran's wife also testified in support of the 
veteran's claims.
Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Although additional medical evidence has been received by VA 
since the rating decision dated in July 1997, this evidence 
shows treatment for skin and gastrointestinal disabilities 
and is essentially cumulative of medical evidence on file in 
July 1997, since there was already evidence on file of skin 
and colon cancer.  Moreover, the evidence added to the file 
since July 1997 does not contain any medical opinion linking 
either skin cancer or colon cancer to service, including 
exposure to herbicides.

With respect to the December 2002 hearing testimony from the 
veteran and his wife, the Board would point out that 
contentions at the hearing cannot be used to establish a 
nexus between any current disability and service because a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Consequently, the additional evidence received since the July 
1997 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As the veteran has not submitted competent medical evidence 
that shows either skin cancer or colon cancer due to his 
military service, to include due to exposure to herbicides, 
his claims may not be reopened.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability).  

Because the evidence submitted since July 1997 is not new and 
material, the claims of service connection for skin cancer 
and for Meckel's diverticula, claimed as colon cancer, to 
include as due to herbicide exposure, are not reopened and 
the benefits sought on appeal remain denied.  Moreover, as 
new and material evidence to reopen his finally disallowed 
claims has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for skin cancer, to include 
as due to herbicide exposure, not having been submitted, the 
claim is not reopened and the benefit sought on appeal 
remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for Meckel's diverticula, 
claimed as colon cancer, to include as due to herbicide 
exposure, not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


